DETAILED ACTION

1. The 25 January 2021 Final Rejection was improper, and this NON-FINAL Office Action will vacate the previous 25 January 2021 Final Rejection.

2.  Claims 21-26 and claims 28-39 remain presented for examination.

3.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

4.  The non-statutory double patenting rejection, based on a judicially created doctrine grounded in public policy, in the prior 31 August 2020 Office Action, is again hereby vacated, and again moot, in view of the approved 30 November 2020 Terminal Disclaimer.
5.  This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  The applicant is advised of the obligations under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of potential 35 U.S.C. 102 prior art under 35 U.S.C. 103.
6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 21-26 and claims 28-39 are rejected under 35 U.S.C. 103 as being unpatentable over Messer et al. (United States Patent Application Publication Number: US 2013/0036187 A1 (Published: 07 February 2013)).

8.  Prior to addressing the grounds of the rejections below, should this application ever be the subject of public review by third parties not so versed with the technology (i.e., access to IFW through Public PAIR (as found on http://portal.uspto.gov/external/portal/pair)), this Office action will usually refer the applicant’s attention to relevant and helpful elements, figures, and/or text upon which the Office action relies to support the position taken.  

9.  Per claim 29 to the best examiner can understand the claimed invention in light of the applicant’s specification, Messer taught a system (e.g., see figure 4, paragraph [0014], and paragraph [0033]) comprising a hardware processor device (e.g., see figure 4 and paragraph [0033] to paragraph [0034]); and storage resource storing (e.g., see figure 4 and paragraph [0033] to paragraph [0034]) computer-readable instructions (e.g., see paragraph [0035]) which, when executed by the hardware processor device, causes the hardware processor device to (e.g., see figure 2 and figure 3):
a)  cause an original notification pertaining to an application (e.g., see figure 3 “application data” and paragraph [0029 “any sort of data, including, for example” “UI elements” {i.e., executable code}]) to be presented on a first device associated with a first person (i.e., user of a primary mobile device), the first device having the application (e.g., see Abstract, figure 2 (204), figure 3, paragraph [0021] to paragraph [0029]), and paragraph [0031]);
b)  in response to the forwarding instruction, cause a forward notification to be presented on a second device (i.e., secondary device) associated with the second person (e.g., see paragraph [0022 “groups of personal devices”]; in addition it would have been obvious that others could use any of the devices of figure 4 (i.e., loan device 400 to a family member or friend)), the second device not having the application, the forward notification including information that is included in the original notification (e.g., see Abstract, figure 2, figure 4, paragraph [0019], and paragraph [0027] to paragraph [0030]);
c)  receive a request from the second person to interact with the forward notification (e.g., see paragraph [0030]); and
d)  in response to the request, cause an invitation to install the application to be presented on the second device (e.g., see figure 3 and paragraph [0031] to paragraph [0032]).
10.  Per claim 29, Messer did not specifically recite receiving a forwarding instruction from the first person to forward the original notification to a second person; however,  per his Abstract, figure 2, paragraph [0023], paragraph [0028], and paragraph [0029 “dismiss” {or not to dismiss}] to paragraph [0030], the dismissing status, by the first user, was obviously a type of forwarding instruction with the net effect of a forwarding instruction from the first person to forward the original notification to a second person.
11.  Per claim 30, claim 31, and claim 32, Messer’s paragraph [0021] also taught the computer-readable instructions further cause the hardware processor device to receive the original 
12.  Per claim 33, claim 34, claim 35, and claim 36, Messer taught the forwarded notifications, messages, could be any sort of data, including dismissals (e.g., see paragraph [0029]); hence, the original notification includes more, or less, information than the forward notification.  Messer’s “glow” is an indicator that conveys that the forward notification is a forwarded instance of the original notification.  Finally, per figure 4, the system is remote from the first device and the second device.
13. Per claim 21 to claim 26, claim 28, and claim 37 to claim 39, these claims do not teach or define above the correspondingly rejected claims given above, and are thus rejected for the same supporting rationales as given above.  However, per claim 21, the claimed “user device” was the secondary device indicated above; Messer’s paragraph [0009] taught computer-readable storage medium as non-transitory for storing instructions executable by a hardware processor device shown in Messer’s figure 1.  While the secondary mobile device (the applicant’s claim 21 “user device”) might have limited resources, the secondary device could still run some of the application of the primary device (e.g., see paragraph [0019 “the secondary mobile device may still have the requisite power and memory to run some of the applications or services on the user's primary device.”]); hence, Messer taught installing (e.g., see Abstract, figure 3 “application data”, and paragraph [0029 “any sort of data, including, for example” “UI elements” {i.e., executable code}]) the application on the secondary mobile device (e.g., see figure 3 “application data” and paragraph [0029 “any sort of data, including, for example” “UI elements” {i.e., executable code}]).  Per claim 22, as indicated in paragraph 11 (second sentence) above, since figure 2, of Messer, taught registering, and installing the SIMergy client on the primary device, the computer-readable instructions further caused the hardware processor device to determine whether the first person is authorized to forward the original notification to the second person; in addition, per claim 22, since both the primary device and secondary device must be registered (figure 2 (200)) for authorized sending and receiving of notifications, Messer also taught that his system determines whether the notification is permitted to be presented on the user device (e.g., see figure 2 (200 and 206 {which is prior to step 208’s displaying of the notification}) and figure 3 (302)); hence, citing to figure 2 addresses claim 22 in that notification were only sent to registered, thus authorized, secondary devices (the applicant’s claimed “user device”).  Per claim 23, see Messer’s paragraph [0021 “replicating”] and paragraph [0026 “notification number”] while paragraph 12, above, addressed “glow” as the claimed indicator of the applicant’s claim 24.  Per claim 25, the request being addressed in paragraph 9 above.  Since there was an invitation to install, the notification also served to indicate the application was not installed on the user device as per the applicant’s claim 26.  As indicated above, and per Messer’s figure 3 “application data” and paragraph [0029 “any sort of data, including, for example” “UI elements” {i.e., executable code}], the applicant’s claim 28, downloading was addressed above.  Per claim 37, claim 38, and claim 39, such are method claim versions of the above, and thus addressed above.


15.  The applicant argued the grounds for rejections, and rejections, under 35 U.S.C. 103, above, in his 30 November 2020 response by stating in substance that claims 21-40 were rejected under 35 U.S.C. §103 as ostensibly being unpatentable over United States Patent Application Publication Number: US 2013/0036187 A1 to Messer et al. (hereinafter "Messer") Published: 07 February 2013.  Claim 29 has not been amended and the rejection of claim 29 based on Messer is respectfully traversed. In the event that another Office Action is subsequently issued rejecting claim 29 based on different grounds, it is respectfully submitted that the Office Action should be non-final.  Claim 29 recites: cause a forward notification to be presented on a second device associated with the second person; receive a request from the second person to interact with the forward notification; and in response to the request, cause an invitation to install the application to be presented on the second device.  That is, according to claim 29, a forward notification is presented on a second device, and an invitation to install an application is presented on the second device in response to a request to interact with the forward notification.  It is respectfully submitted that Messer fails to describe, or render obvious, the subject matter of claim 29. For example, the Office Action cites to paragraphs [0030] to [0032], and these paragraphs are silent as to any subject matter in which an invitation to install an application is presented on a second device in response to an interaction with a notification also presented on the second device. In contrast to claim 29, Messer merely describes a notification may be displayed at a secondary device and that a user may interact with the notification, which triggers a communication back to only the SIMergy server, primary device, or other secondary devices. But in Messer, the interaction with the notification on the secondary device does not trigger an invitation to install an application to be presented on the secondary device. There is simply no description or suggestion of this subject matter. Furthermore, the subject matter of Messer actually suggests not installing the application on the secondary device. That is, according to Messer, the secondary device may be resource limited such that an application running on a primary mobile device cannot be adequately run on the secondary mobile device (e.g., see Messer at paragraph [0008]).  As such, it is respectfully submitted that Messer fails to support a finding that claim 29 would have been obvious and that the rejection of claim 29 under 35 U.S.C. §103 should be withdrawn. Claim 29 is believed to be in condition to be allowed and such favorable action is respectfully requested.  Each of claims 30-36 depends from claim 29 and is believed to be in condition to be allowed for at least the same reasons as claim 29.  Claim 21 has been amended to recite: in response to an interaction with the notification, present an invitation to install the application on the user device.  That is, claim 21 explicitly recites that a notification is received by a user device, and an invitation to install an application is presented in response to an interaction with the notification.  It is respectfully submitted that Messer fails to describe, or render obvious, the subject matter of claim 21. For example, the Office Action cites to paragraphs [0030] to [0032], and these paragraphs are silent as to any subject matter in which an invitation to install an application is presented on a user device in response to an interaction with a notification received by the user device. In contrast to claim 21, Messer merely describes a notification may be displayed at a secondary device and that a user may interact with the notification, which However, as indicated above, Messer taught: cause a forward notification to be presented on a second device associated with the second person, (e.g., see Abstract, figure 2, figure 4, paragraph [0019], and paragraph [0027] to paragraph [0030]); receive a request from the second person to interact with the forward notification (e.g., see paragraph [0030 “the user interact with the notification”]); and in response to the request, cause an invitation to install the application to be presented on the second device (e.g., see figure 3 and paragraph [0031] to paragraph [0032]{i.e., not dismissing the notification is a response to an invitation to download the application from the primary mobile device; hence, triggering an invitation to install an application to be presented on the secondary device}).  While the secondary mobile device might have limited resources, the secondary device could still run some of the application of the primary device (e.g., see paragraph [0019 “the secondary mobile device may 

16.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

18.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

19.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

20.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ROBERT B HARRELL/
     Primary Examiner
        Art Unit 2442